STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   September 18, 2018
               Plaintiff-Appellee,

v                                                                  No. 339751
                                                                   Calhoun Circuit Court
RICHARD LEE WOODIN,                                                LC No. 2015-003712-FH

               Defendant-Appellant.


Before: MURRAY, C.J., and CAMERON and LETICA, JJ.

PER CURIAM.

        Defendant was convicted in a jury trial of eluding a police officer, MCL 257.602a(3), and
resisting and obstructing a police officer, MCL 750.81d(1). He was sentenced to 3 to 20 years’
imprisonment for the eluding a police officer conviction and 2 to 15 years’ imprisonment for the
resisting and obstructing a police officer conviction. Defendant appeals as of right. We affirm.

                                           I. FACTS

        Prior to August 29, 2015, Battle Creek police officer Sergeant Christopher Hug was
aware that criminal activity frequently occurred at the Roadway Inn. On the morning of August
29, 2015, Sergeant Hug was on duty in his fully-marked patrol vehicle and uniform when he
received a call to respond to an unrelated civil complaint at the Roadway Inn. As Sergeant Hug
drove around the backside of the Roadway Inn, he noticed a black and maroon Ford Ranger
parked on the side of the building. According to Sergeant Hug, he noted this vehicle because (1)
days earlier he saw a completely maroon Ford Ranger in the Roadway Inn parking lot and (2)
another Battle Creek officer informed him that “a maroon [Ford ranger], dark red, parked near
the [Inn] . . . was possibly involved in criminal activity such as drug activity.” The maroon Ford
Ranger was now painted half black on the passenger side. Once Sergeant Hug finished
responding to the civil complaint, the Roadway Inn manager stopped him to tell him that “a guy
named Rich was involved in drug activity.”

        Around noon, Sergeant Hug, along with Officer Bennett, responded to another civil
complaint at the Roadway Inn. After this civil complaint was resolved, as Sergeant Hug
remained at the scene to take pictures of the Ford Ranger’s passenger side, he noticed someone
sitting inside the vehicle. According to Sergeant Hug, other Battle Creek police officers
requested that he “try and find out the persons [sic] last name,” so Sergeant Hug pulled his
vehicle up close to the Ranger, exited his vehicle, and asked defendant, “hey, how ya doing?”
                                               -1-
        Sergeant Hug also asked defendant if he could talk to him for a minute but defendant did
not respond. At this time, defendant turned on his vehicle and began rapidly pulling out of the
parking lot, at which time Sergeant Hug twice yelled “stop police.” When defendant continued
to drive away, Sergeant Hug immediately entered his patrol vehicle and followed defendant as he
continued to speed away from him. Sergeant Hug activated his emergency lights and air horn,
and began providing information over the radio about his pursuit of defendant’s vehicle. Officer
Bennett heard Sergeant Hug over the radio, activated his emergency lights and sirens, and took
over as second in pursuit.

        Defendant continued at speeds reaching 70 to 80 miles per hour for several miles in a
heavily populated area, with speed limits ranging from 25 to 45 miles per hour, as a heavy rain
fell. Sergeant Hug and Officer Bennett pursued defendant on a section of residential roads that
contained hills, residences, blind driveways, curves, and a school with a playground. At a high
rate of speed and in wet conditions, defendant lost control of his vehicle twice but, after he
regained control, continued to accelerate at high speeds. According to Sergeant Hug and Officer
Bennett, all other cars on the road were pulling over as they approached them with their
emergency lights and air horn activated.

        Approximately five minutes later, defendant lost control of his Ford Ranger on a 90-
degree turn and crashed into a wooded area. Defendant exited his vehicle and began running as
Sergeant Hug pursued him on foot. Once Sergeant Hug caught up to defendant, he tackled him
to the ground in the woods and placed him in handcuffs. Sergeant Hug provided defendant with
his Miranda1 warnings once they were near his patrol vehicle, and defendant acknowledged his
Fifth Amendment rights by mumbling “yeah I understand.” Defendant also acknowledged that
he heard Sergeant Hug tell him to stop. When Sergeant Hug asked why he did not stop,
defendant said he had warrants and that it was his daughter’s birthday.

         At trial, Sergeant Hug testified that he approached defendant “based on information that
[he] was given and . . . [he] felt there was reasonable suspicion to make contact to try and
determine (1) what his last name was, identify him and (2) whether there was other activity
going on.” When asked what other activity Sergeant Hug was referring to, he said “possible
drug involved activity.” For his part, defendant testified that he drove away from Sergeant Hug
because he was “so pissed off that they were [going to] force me to talk to them that [he] just
didn’t want to.” On cross-examination, defendant testified that he was “just using [his] rights not
to talk to an officer.” Defendant was convicted as noted above.

                                         II. ANALYSIS

                                  A. REBUTTAL EVIDENCE

        Defendant first argues that the trial court abused its discretion by admitting Sergeant
Hug’s rebuttal testimony that defendant was a “known Meth cook” and other methamphetamine
related evidence.


1
    Miranda v Arizona, 384 U.S. 436; 86 S. Ct. 1602; 16 L. Ed. 2d 694 (1966).


                                                -2-
        “Admission of rebuttal evidence is within the sound discretion of the trial judge and will
not be disturbed absent a clear abuse of discretion.” People v Figgures, 451 Mich. 390, 398; 547
NW2d 673 (1996). This standard “acknowledges that there will be circumstances in which there
will be no single correct outcome; rather, there will be more than one reasonable and principled
outcome.” People v Babcock, 469 Mich. 247, 269; 666 NW2d 231 (2003). Thus, an abuse of
discretion occurs when a trial court chooses an outcome that falls outside the range of principled
outcomes. Id. If we determine that an evidentiary error occurred after an examination of the
entire record, we will only reverse when it appears more probable than not that the trial court’s
error was outcome determinative. People v Burns, 494 Mich. 104, 110; 832 NW2d 738 (2013).

        Defendant’s argument that the trial court abused its discretion when admitting rebuttal
evidence that was substantially more prejudicial than probative lacks merit. Generally, relevant
evidence is admissible. MRE 402; People v Roper, 286 Mich. App. 77, 91; 777 NW2d 483
(2009). However, relevant evidence may be excluded if its probative value is substantially
outweighed by the danger of unfair prejudice, MRE 403, and the rules of evidence strictly limit
the circumstances when character evidence may be admitted, Roper, 286 Mich. App. at 91.

        In order for rebuttal evidence to be admissible, the evidence must relate to a substantive
rather than a collateral matter that will “contradict, repel, explain or disprove evidence produced
by the other party and tending directly to weaken or impeach the same.” Figgures, 451 Mich. at
399 (quotation marks and citations omitted). To determine if the trial court properly admitted
rebuttal evidence, the test is “whether the evidence is properly responsive to evidence introduced
or a theory developed by the defendant” on direct examination, as opposed to whether evidence
could have been offered in the prosecutor’s case-in-chief. Id.

        The admission of the prosecution’s rebuttal evidence was probative because it was
responding to defendant’s testimony on direct examination. This Court has previously held that
once a defendant presents testimony that he has a good character trait, a prosecutor may respond
with contrary evidence on rebuttal. People v Steele, 283 Mich. App. 472, 486; 769 NW2d 256
(2009). On direct examination, defendant testified that he does not “go around and just disobey
laws and run off.” After defendant’s testimony, the trial court allowed the prosecution to present
Sergeant Hug as a rebuttal witness to testify to his belief that defendant was involved in criminal
activity and his reason for not terminating the pursuit.

        Sergeant Hug testified on rebuttal that defendant was a “known Meth cook” and that he
continued to pursue defendant because he felt that “there was definitely a crime afoot . . . due to
the flight of the vehicle and [defendant] leaving.” When asked what crime he thought was afoot,
Sergeant Hug replied that he “very much thought there may be Meth components,
Methamphetamine components or possibly an actual active Meth lab which is a very dangerous
thing.” Although there was evidence already on the record that may have rebutted defendant’s
own testimony that he does not run away and disobey the law, this does not reduce the probative
value of the rebuttal testimony. “As long as evidence is responsive to material presented by the
defense, it is properly classified as rebuttal, even if it overlaps evidence admitted in the
prosecutor’s case[-]in[-]chief.” Figgures, 451 Mich. at 399. In any event, before Sergeant Hug’s
rebuttal testimony was admitted into evidence, the trial judge gave the following instruction to
the jury:


                                                -3-
       [T]he people intend to call a rebuttal witness to memorialize conversation in
       chambers, at least one purpose for that rebuttal witness is to allow the officer to
       testify as to his belief that the Defendant was engaged in other criminal activity at
       the time of the pursuit. I’m [going to] tell you right now . . . the only reason that
       I’m allowing this is because of Defendant’s statement when he testified that he’s
       not in the habit or—not exactly sure now how it was worded, breaking the law;
       but so I will allow this for a limited purpose and I’m going to limit the testimony,
       and it’s [going to] be pretty perfunctory, but we’ll allow . . . the People to respond
       to that statement.

This cautionary jury instruction prevented any substantial and unfair prejudice from the
admission of this rebuttal evidence. See Figgures, 451 Mich. at 400.

        In addition, the rebuttal evidence did not result in harmful collateral effects. Despite
defendant’s assertion that the rebuttal testimony was substantially and unfairly prejudicial
because meth cooks are considered a “loathed class,” a prosecutor is entitled to challenge a
defendant’s evidence of good character by presenting contrary evidence, either on cross-
examination or through extrinsic evidence in rebuttal. Steele, 283 Mich. App. at 486. Here, the
trial court allowed Sergeant Hug’s rebuttal testimony as contrary evidence to explain his reason
for not terminating his pursuit of defendant. Because defendant presented evidence about his
good character, he “cannot be oblivious to the fact that the prosecutor might rebut it regardless of
whether the evidence is highly inflammatory to his reputation.” Steele, 283 Mich. App. at 487.

        Finally, defendant argues that this Court previously held that the probative value of drug-
related evidence unrelated to the crime at issue was substantially outweighed by the danger of
unfair prejudice. People v Spearman, 195 Mich. App. 434, 446; 491 NW2d 606 (1992), overruled
on other grounds by People v Veling, 443 Mich. 23 (1993), rev’d in part 443 Mich. 870 (1993).
However, whether evidence is more prejudicial than probative is highly dependent on the facts,
and Spearman is factually distinguishable from this case. See People v Mardlin, 487 Mich. 609,
626; 790 NW2d 607 (2010). In Spearman, the defendant was convicted of second-degree
murder, and this Court considered the trial court’s admission of testimony that the crime was
committed in “an abandoned house where crack cocaine had been used,” and held that this
evidence “did not tend to make the existence of any fact at issue more or less probable than it
would have been without such evidence.” Spearman, 195 Mich. App. at 445-446. The Spearman
Court ruled that the evidence was more prejudicial than probative under MRE 403 because there
“was absolutely no evidence that the crime was in any way drug-related.” Id. at 445.

        Unlike Spearman, there are several reasons why the disputed testimony in this case was
not more prejudicial than probative. First, it was presented on rebuttal and in response to
defendant’s own testimony of good character on direct examination, as opposed to testimony that
is offered as evidence during the prosecutor’s case-in-chief to prove whether defendant was
guilty of the charged crimes. Second, while resisting and obstructing arrest and eluding, like
second-degree murder, and are not drug-related crimes on their face, evidence had already been
admitted regarding defendant’s potential involvement in drug-related crimes. In Spearman, there
was no evidence on the record that the crime at issue was drug-related, other than the challenged
testimony that the crime took place in a house known for crack-cocaine use, or that the defendant
committed the crime because of some underlying involvement with drugs. Spearman, 195 Mich

                                                -4-
App at 445. Third, the limited jury instruction in this case greatly reduced any prejudicial effect.
Thus, under the facts, the rebuttal evidence was not more prejudicial than probative.

        Even if we accepted defendant’s argument that the rebuttal testimony was inadmissible
because it was more prejudicial than probative, the trial court’s error would have been harmless
beyond a reasonable doubt and would not require reversal of defendant’s convictions.
Spearman, 195 Mich. App. at 445-446. Any error in the trial court’s evidentiary ruling should be
deemed harmless beyond a reasonable doubt in light of the unchallenged evidence on the record.
Here, overwhelming testimony and video evidence of the pursuit supported defendant’s
convictions. Sergeant Hug testified that he was in uniform when he approached defendant’s
vehicle, and defendant fled the scene before Sergeant Hug was able to ask for defendant’s name.
The officer’s in-car video also provided unrefuted evidence of both crimes, i.e., that Sergeant
Hug told defendant to stop and defendant continued to flee. Thus, defendant’s argument that the
jury could not have convicted him for resisting and obstructing lacks merit because “the fact that
contrary evidence is damaging to the defense does not equate with error.” Steele, 283 Mich. App.
at 486.

       Therefore, the trial court did not abuse its discretion when admitting the rebuttal
evidence. Even if the trial court abused its discretion, which it did not, any error was harmless.

                            B. SUFFICIENCY OF THE EVIDENCE

       Defendant also argues that there was insufficient evidence to convict him of resisting and
obstructing a police officer or to find beyond a reasonable doubt that he failed to comply with a
lawful command or his arrest.2 Thus, he argues, his conviction violates due process and must be
vacated.

        We review a challenge to the sufficiency of the evidence de novo to determine whether a
rational trier of fact could find the essential elements of a crime were proven beyond a
reasonable doubt. People v Harverson, 291 Mich. App. 171, 175-177; 804 NW2d 757 (2010).
“In determining the sufficiency of the evidence, this Court reviews the evidence in the light most
favorable to the prosecution.” Id. at 175.

        Defendant’s sufficiency of the evidence argument lacks merit because the prosecution
presented sufficient evidence for a rational jury to find beyond a reasonable doubt that defendant
resisted and obstructed a police officer. An individual who assaults, batters, wounds, resists,
obstructs, opposes, or endangers a person who the individual knows or has reason to know is
performing his or her duties is guilty of the felony of resisting and obstructing. MCL
750.81d(1). This statute defines “obstruct” as “the use or threatened use of physical interference
or force or a knowing failure to comply with a lawful command.” MCL 750.81d(7)(a).



2
 Defendant does not argue that the prosecution failed to submit sufficient evidence to the jury to
support his conviction for eluding a police officer, but only that insufficient evidence existed to
prove defendant physically resisted or obstructed a police officer.


                                                -5-
        One may physically “obstruct” a police officer without actually hurting an officer or
threatening the officer’s safety. People v Vasquez, 465 Mich. 83, 94; 631 NW2d 711 (2001). An
individual may interfere with a police officer when he has the intent to interpose the officer from
performing his or her duties. Id. Generally, intent can be difficult to prove and may be
established by drawing reasonable inferences from circumstantial evidence. People v Terry, 217
Mich. App. 660, 663; 553 NW2d 23 (1996). Thus, “[a]n actor’s intent may be inferred from all of
the facts and circumstances, and because of the difficulty of proving an actor’s state of mind,
minimal circumstantial evidence is sufficient.” People v Fetterley, 229 Mich. App. 511, 517-518;
583 NW2d 199 (1998) (citation omitted).

        Defendant testified that he knew Sergeant Hug was in full uniform when Sergeant Hug
asked to talk with him at the Roadway Inn. When defendant was asked whether he thought it
was appropriate to drive 80 miles per hour in a residential neighborhood with pedestrians
present, defendant testified that he had it in his mind that he did not want to speak with the
officers. Defendant also testified that he saw “nothing but cherries” in his rearview mirror and
the police officers were “coming on to him fast.” Additionally, there was video evidence in the
record that Sergeant Hug said, “I told you to stop” and defendant responded “yeah, I know.”
However, defendant testified that he thought Sergeant Hug was telling him to stop after he
tackled him to the ground.

        While Sergeant Hug could not recall if he yelled at defendant to stop before he tackled
him, Officer Bennett testified that he did. Officer Bennett testified that he saw defendant
running and, as he made his way down to the driveway next to the woods, his microphone picked
up Sergeant Hug’s and the trooper’s voice yelling at defendant to stop running. Once Sergeant
Hug caught up to defendant, he tackled defendant to the ground and, at that time, he felt
defendant was in control physically, so he placed him in handcuffs. Even though defendant,
Sergeant Hug, and Officer Bennett had conflicting testimony, it was for the jury to determine the
witnesses’ credibility and what weight to give the evidence, and we should not interfere with
these determinations. People v McKinney, 258 Mich. App. 157, 165; 670 NW2d 254 (2003). And
this conflicting testimony does not undermine the jury’s verdict in finding guilt beyond a
reasonable doubt, regardless of whether Sergeant Hug actually commanded defendant to stop,
because any conflicts in the evidence are resolved in favor of the prosecution. People v Kanaan,
278 Mich. App. 594, 619; 751 NW2d 57 (2008). Therefore, the prosecution presented sufficient
evidence to convict defendant of resisting and obstructing a police officer.

       Affirmed.



                                                            /s/ Christopher M. Murray
                                                            /s/ Thomas C. Cameron
                                                            /s/ Anica Letica




                                                -6-